Exhibit 10.34

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of February 10,
2006 by and among Artisoft, Inc., a Delaware corporation (the “Company”), and
the investors set forth on Exhibit A hereto (individually, an “Investor” and
collectively, the “Investors”).

WITNESSETH:

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company (the “Offering”): (i) 5,000 shares (the “Shares”)
of Series D Convertible Preferred Stock, par value $1.00 per share, of the
Company (the “Series D Preferred Stock”) at a price per share of $1,000.00 and
(ii) warrants (the “Warrants”) to purchase an aggregate of 1,041,667 shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”),
for a total purchase price of $5,000,000.00 pursuant to the terms of this
Agreement; and

WHEREAS, the parties hereto desire to enter into this Agreement for the purpose
of setting forth certain representations, warranties and covenants made by each
to the other as an inducement to the execution and delivery of this Agreement
and the conditions precedent to the consummation of the transactions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual provisions,
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE SHARES AND WARRANTS

1.1 Authorization and Sale of the Shares and Warrants. Subject to the terms and
conditions set forth in this Agreement, the Company has authorized the sale of
up to 5,000 Shares. The shares of Common Stock issuable upon conversion of the
Shares are referred to as “Preferred Conversion Shares”, the shares of the
Company’s Common Stock issuable upon the exercise of the Warrants are referred
to the “Warrant Shares” and the Preferred Conversion Shares and the Warrant
Shares are collectively referred to as the “Conversion Shares”.

1.2 Agreement to Sell and Purchase the Shares and Warrants. Subject to the terms
and conditions of this Agreement, each Investor, severally and not jointly,
agrees to purchase at the Closing (as such term is defined in Section 1.3), and
the Company agrees to issue and sell to such Investor at the Closing, for the
purchase price set forth opposite such Investor’s name on Exhibit A, that number
of Shares and Warrants set forth opposite such Investor’s name on Exhibit A.

1.3 Delivery of the Shares and Warrants at Closing.

(a) Except as set forth in this Section 1.3, the completion of the purchase and
sale of the Shares and the Warrants (the “Closing”) shall occur on the date
hereof (the “Closing Date”), at the offices of Goodwin Procter LLP, 53 State
Street, Boston, MA 02109 at 10:00 AM Eastern time, or at such other time and
place as may be mutually agreed upon by the Company and the Investors. At the
Closing, the Company shall (1) either (x) deliver to the Investors one or more
stock certificates representing the number of Shares set forth on Exhibit A,
each such certificate to be registered in the name of each



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 2

Investor or, if so indicated on the signature page of this Agreement, in the
name of a nominee designated by such Investor or (y) direct its transfer agent
to deliver such certificates to the Investors (at the address of each Investor
set forth on the signature pages hereto) within three (3) business days after
the Closing Date; and (2) deliver to each Investor a Warrant substantially in
the form attached hereto as Exhibit B to purchase the number of shares of Common
Stock set forth opposite such Investor’s name on Exhibit A or, if so indicated
on the signature page of this Agreement, in the name of a nominee designated by
such Investor.

(b) The Company’s obligation to issue the Shares and the Warrants to the
Investors shall be subject to the following conditions, any one or more of which
may be waived by the Company: (1) receipt by the Company of a wire transfer of
funds to an account designated by the Company in the full amount of the purchase
price for all of the Shares and Warrants being purchased hereunder as set forth
on Exhibit A; and (2) the accuracy of the representations and warranties made by
the Investors and the satisfaction of the undertakings of the Investors to be
fulfilled prior to the Closing.

(c) The Investors’ obligations to purchase the Shares and the Warrants shall be
subject to the following conditions, any one or more of which may be waived by
any Investor hereunder as to itself only: (1) the Company having authorized,
unissued and unreserved shares sufficient to permit issuance of all of the
Shares proposed to be sold hereunder; (2) the representations and warranties of
the Company set forth herein shall be true, correct and complete as of the
Closing Date in all respects (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true,
correct and complete as of such date); (3) performance and compliance by the
Company with all covenants, agreements obligations and conditions required to be
performed on or before the date hereof; (4) the execution of the Consent and
Waiver, in the form attached hereto as Exhibit C (the “Consent and Waiver”)
providing for, among other things, the consent and waiver of certain rights and
obligations, by the Company and the parties thereto; (5) the execution of the
individual Voting Agreements in the form attached hereto as Exhibit D-1 by and
between the Company and certain of the Investors (collectively, the “Voting
Agreements”) or Amendment No. 1 to Voting Agreement in the form attached hereto
as Exhibit D-2 by and between and certain of the Investors (collectively, the
“Amended Voting Agreements”); (6) the Investors shall have received such
documents as the Investors shall reasonably have requested, including, a
standard opinion of Company counsel as to the matters set forth in the form
attached as Exhibit E hereto and as to exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
of the sale of the Shares and the Warrants; (7) the Company shall have caused
the Certificate of Powers, Designations, Preferences and Rights of the Series D
Preferred Stock in the form attached hereto as Exhibit F (the “Certificate of
Designations”) to be duly adopted and approved by the Company’s Board of
Directors (the “Board of Directors”) and to be duly filed with the Secretary of
State of the State of Delaware (and the Investors shall have received written
confirmation of the same certified by the Secretary of State of the State of
Delaware); and (8) the Company and Silicon Valley Bank (“SVB”) shall have
executed all necessary amendments, waivers and/or consents relating to certain
loan documents and related documentation between the Company and SVB evidencing
SVB’s consent and approval of the transactions contemplated hereby (such
amendments, waivers and/or consents are collectively as the “SVB Documents”),
all in form and substance acceptable to the Investors and the Investors shall
have received copies of all executed SVB Documents. The Warrants, the Consent
and Waiver, the Voting Agreements, the Amended Voting Agreements and the SVB
Documents shall collectively be referred to herein as the “Ancillary
Agreements.”



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 3

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed by the Company in a written Disclosure Schedule provided by
the Company to the Investors (the “Disclosure Schedule”), the Company hereby
represents, warrants and covenants to the Investors, as follows:

2.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has all requisite corporate power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and as described
in the documents filed by the Company under the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), since June 30, 2004 through the date hereof, including, without
limitation, its most recent report on Form 10-K (the “Exchange Act Documents”)
and is registered or qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it or the location
of the properties owned or leased by it requires such qualification and where
the failure to be so qualified would have a material adverse effect upon the
condition (financial or otherwise), results of operations, business or business
prospects, properties or operations of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding to
which the Company or any Subsidiary is a party has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.

2.2 Due Authorization and Valid Issuance. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Ancillary Agreements, and this Agreement and the
Ancillary Agreements have been duly authorized and validly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Shares and the Warrants being purchased
by the Investors hereunder will, and the and the Preferred Conversion Shares and
the Warrant Shares, upon issuance and payment therefor pursuant to the terms
hereof or thereof, as applicable, be duly authorized, validly issued, fully-paid
and nonassessable.

2.3 Non-Contravention. Except as set forth on Schedule 2.3, the execution and
delivery of this Agreement and the Ancillary Agreements, the issuance and sale
of the Shares under this Agreement, the issuance of the Preferred Conversion
Shares upon conversion of the Share, the issuance of the Warrants, the issuance
of the Warrant Shares upon exercise of the Warrants, the fulfillment of the
terms of this Agreement and the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not (A) conflict
with or constitute a violation of, or default (with the passage of time or
otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, lease, contract, indenture, mortgage, deed of trust, loan
agreement, joint venture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which it or any of its Subsidiaries or their
respective properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 4

respective properties, except in the case of clauses (i) and (iii) for any such
conflicts, violations or defaults which are not reasonably likely to have a
Material Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any Subsidiary or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company or any Subsidiary is a party or by which any of them is bound
or to which any of the material property or assets of the Company or any
Subsidiary is subject. No consent, approval, authorization or other order of, or
registration, qualification or filing with, any regulatory body, administrative
agency, or other governmental body or any other person is required for the
execution and delivery of this Agreement or the Ancillary Agreements by the
Company, the valid issuance and sale of the Shares to be sold pursuant to this
Agreement, the issuance of the Preferred Conversion Shares upon conversion of
the Shares, the issuance of the Warrants to be sold pursuant to this Agreement,
the issuance of the Warrant Shares upon exercise of the Warrants and the
performance by the Company of its other obligations hereunder and thereunder,
other than such as have been made or obtained, and except for any post-closing
securities filings or notifications required to be made under federal or state
securities laws.

2.4 Capitalization. The capitalization of the Company as of January 31, 2006 is
as set forth on Schedule 2.4, increased as set forth in the next sentence. The
Company has not issued any capital stock since that date other than pursuant to
(i) employee benefit plans disclosed in the Exchange Act Documents, or
(ii) outstanding warrants, options or other securities disclosed in the Exchange
Act Documents. The Company has authorized, unissued, unreserved and undesignated
shares of preferred stock sufficient to sell all Shares proposed to be issued
under this Agreement. The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of the Series D
Preferred Stock are as set forth in the Certificate of Designations, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable and in accordance with all
applicable laws. The Shares to be sold pursuant to this Agreement, the Preferred
Conversion Shares to be issued upon conversion of the Shares, the Warrants and
the Warrant Shares to be issued upon exercise of the Warrants have all been duly
authorized, and when issued and paid for in accordance with the terms of this
Agreement or upon conversion of the Shares or upon exercise of the Warrants, as
applicable, will be duly and validly issued, fully paid and nonassessable. The
Shares and the Warrants shall represent approximately 8.4% of the outstanding
capital stock of the Company immediately following the Closing (calculated on a
fully diluted basis). The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and were
not issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except as set forth in or contemplated by the
Exchange Act Documents, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or any Subsidiary, or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company or any Subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options.
Except as set forth on Schedule 2.4, without limiting the foregoing and except
as provided herein, no preemptive right, co-sale right, right of first refusal,
registration right, or other similar right exists with respect to the Shares or
the Warrants or the issuance and sale thereof or the issuance of the Preferred
Conversion Shares upon conversion of the Shares or the Warrant Shares upon
exercise of the Warrants. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Shares and the Warrants. The Company owns the entire equity interest
in each of its Subsidiaries, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest, other than as described in
the Exchange Act Documents. Except as disclosed in the Exchange Act Documents,
there



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 5

are no stockholders agreements, voting agreements or other similar agreements
with respect to the Common Stock to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s stockholders.

2.5 Legal Proceedings; Disagreements with Advisors. Except as set forth on
Schedule 2.5, there is no material legal or governmental proceeding pending or,
to the knowledge of the Company, threatened to which the Company or any
Subsidiary is or may be a party or of which the business or property of the
Company or any Subsidiary is subject that is not disclosed in the Exchange Act
Documents. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the accountants and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers.

2.6 No Violations. Neither the Company nor any Subsidiary is in violation of
(i) its charter, bylaws, or other organizational document; (ii) in violation of
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to the Company or
any Subsidiary, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect; or (iii) is in default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary is bound or by which the properties of
the Company or any Subsidiary are bound, which would be reasonably likely to
have a Material Adverse Effect.

2.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Sections 2.1, 2.12, 2.13, and 2.14, each of the Company and
its Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

2.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents or on Schedule 2.8, (i) each of the Company and its Subsidiaries owns
or possesses sufficient rights to use all patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property”) described or referred to in the Exchange
Act Documents as owned or possessed by it or that are necessary for the conduct
of its business as now conducted or as proposed to be conducted as described in
the Exchange Act Documents, except where the failure to currently own or possess
would not have a Material Adverse Effect, (ii) neither the Company nor any of
its Subsidiaries is infringing, or has received any notice of, or has any
knowledge of, any asserted infringement by the Company or any of its
Subsidiaries of, any rights of a third party with respect to any Intellectual
Property that, individually or in the aggregate, would have a Material Adverse
Effect and (iii) neither the Company nor any of its Subsidiaries has received
any notice of, or has any knowledge of, infringement by a third party with
respect to any Intellectual Property rights of the Company or of any Subsidiary
that, individually or in the aggregate, would have a Material Adverse Effect.
Except as specifically disclosed in the Exchange Act Documents, all software
applications and portions of applications, including, without limitation,
interfaces, functions, and class definitions included in whole or in part in any
Company Software are either: (i) owned by the Company, (ii) currently in the
public domain or otherwise available for use, modification and distribution by
the Company without a license from or the approval or consent of any third
party, or (iii) licensed or otherwise used by the Company pursuant to the terms
of valid, binding written agreements (“Software Contract”). Except as
specifically



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 6

disclosed in the Exchange Act Documents, no Software Contract creates, or
purports to create, obligations or immunities with respect to any intellectual
property rights of the Company enforceable in any jurisdiction of the world,
including but not limited to, obligations requiring the disclosure or
distribution of all or a portion of the source code for any Company Software.
For purposes of this Agreement, “Company Software” means any and all computer
programs or portions thereof owned, licensed, distributed, copied, modified,
displayed, sublicensed or otherwise used by the Company in connection with the
operation of its business as now conducted or as now proposed to be conducted as
described in the Exchange Act Documents.

2.9 Financial Statements; Solvency; Obligations to Related Parties.

(a) The financial statements of the Company and the related notes contained in
the Exchange Act Documents present fairly, in accordance with U.S. generally
accepted accounting principles (“GAAP”), the financial position of the Company
and its Subsidiaries as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified consistent with the
books and records of the Company and its Subsidiaries except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which are not expected to be material in amount except as
otherwise described in the Exchange Act Documents. Such financial statements
(including the related notes) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods therein specified, except as may be
disclosed in the notes to such financial statements, or in the case of unaudited
statements, as may be permitted by the Securities and Exchange Commission (the
“SEC”) on Form 10-Q under the Exchange Act and except as disclosed in the
Exchange Act Documents. The other financial information contained in the
Exchange Act Documents has been prepared on a basis consistent with the
financial statements of the Company.

(b) The (i) fair saleable value of the Company’s assets exceeds the amount that
will be required to be paid on or in respect of the Company’s existing
liabilities and other obligations as such matures or is otherwise payable;
(ii) Company’s assets do not constitute unreasonably small capital to carry on
its business for the current fiscal year as now conducted and as proposed to be
conducted taking into account the current and projected capital requirements of
the business conducted by the Company and projected capital availability; and
(iii) current cash flow of the Company, together with the proceeds the Company
would receive upon liquidation of its assets, after taking into account all
anticipated uses of such amounts, would be sufficient to pay all such
liabilities and obligations when such is required to be paid. The Company does
not intend to incur liabilities and other obligations beyond its ability to pay
such as they mature or are required to be paid. The Company has no knowledge of
any facts or circumstances which lead it to believe that it will be required to
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction, and has no present intention to so file.

(c) Except as set forth in any Exchange Act Documents, there are no obligations
of the Company to officers, directors, stockholders or employees of the Company
other than:

 

  (i) for payment of salary for services rendered and for bonus payments;

 

  (ii) reimbursements for reasonable expenses incurred on behalf of the Company;

 

  (iii) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors);



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 7

 

  (iv) obligations listed in Company’s financial statements; and

 

  (v) under applicable laws.

(d) Except as described above or in any Exchange Act Filings, (i) none of the
officers, directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $60,000;
and (ii) none of the officers, directors or, to the best of the Company’s
knowledge, key employees have any direct or indirect ownership interest in any
firm or corporation with which the Company is affiliated or with which Company
has a business relationship, or any firm or corporation which competes with the
Company, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company. Except as described above, no officer, director, or any member of
their immediate families, is, directly or indirectly, interested in any material
contract with Company and no agreements, understandings or proposed transactions
are contemplated between the Company and any such person. Except as set forth in
any Exchange Act Documents, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

2.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents or on Schedule 2.10, since March 31, 2004, there has not been (i) any
material adverse change in the financial condition or results of operations of
the Company and its Subsidiaries considered as one enterprise, (ii) any material
adverse event affecting the Company or its Subsidiaries, (iii) any obligation,
direct or contingent, that is material to the Company and its Subsidiaries
considered as one enterprise, incurred by the Company, except obligations
incurred in the ordinary course of business or with respect to the transactions
contemplated by this Agreement, (iv) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (v) any loss or damage (whether or not insured) to the physical
property of the Company or any of its Subsidiaries which has been sustained
which has a Material Adverse Effect.

2.11 Disclosure. The representations and warranties of the Company contained in
this Article II as of the date hereof and as of the Closing Date, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Company understands and confirms that the Investors will rely on the foregoing
representations in effecting transactions in the securities of the Company.

2.12 34 Act and OTCBB Compliance. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is quoted on The Nasdaq Stock
Market, Inc.’s OTC Bulletin Board quotation service (the “OTCBB”), and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
removal from quotation of the Common Stock from the OTCBB, nor has the Company
received any notification that the SEC, the OTCBB or the National Association of
Securities Dealers, Inc. (“NASD”) is contemplating terminating such registration
or quotation.

2.13 Reporting Status. Except as set forth on Schedule 2.13, the Company has
filed in a timely manner all documents that the Company was required to file
under the Exchange Act during the 12 months preceding the date of this
Agreement. The following documents complied as to form in all material respects
with the SEC’s requirements as of their respective filing dates, and the
information contained therein as of the date thereof did not contain an untrue
statement of a material fact or omit to



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 8

state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading:

(a) all Forms 10-K, 10-Q, 8-K (including any and all amendments thereto) and all
Definitive Proxy Statements on Schedule 14A and additional Definitive Proxy
Materials filed with the SEC since June 30, 2004; and

(b) all other documents, if any, filed by the Company with the SEC since
June 30, 2004.

2.14 Issuance and Quotation. The Company shall comply with all requirements of
the NASD and the SEC with respect to the issuance of the Shares and the OTCBB
with respect to the quotation of the Shares on the OTCBB.

2.15 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.

2.16 Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares and the Warrants will not be, an “investment company”
within the meaning of the Investment Company Act and shall conduct its business
in a manner so that it will not become subject to the Investment Company Act.

2.17 Foreign Corrupt Practices; Embargoed Person.

(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly,
corruptly used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose to the extent required by law any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(b) None of the funds or other assets of the Company constitute or shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any person with whom U.S. persons are restricted from engaging in financial
or other transactions under United States law, including, but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated under any such United States laws (each, an
“Embargoed Person”), with the result that the investments evidenced by the
Shares are or would be in violation of law and (i) no Embargoed Person has or
shall have any interest of any nature whatsoever in the Company with the result
that the investments evidenced by the Shares are or would be in violation of
law; and (ii) none of the funds of the Company are or shall be derived from any
unlawful activity with the result that the investments evidenced by the Shares
are or would be in violation of law; provided, that with respect to the
covenants contained in this Section 2.17(b), the Company may assume that the
Investors are not



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 9

Embargoed Persons. The Company certifies that, to the Company’s knowledge, the
Company has not been designated, and is not owned or controlled, by an Embargoed
Person.

2.18 Accountants. To the Company’s knowledge, the Company’s auditors (both KPMG
LLP and Vitale, Caturano & Company, Ltd.), who the Company expect will express
their respective opinions with respect to the financial statements to be
incorporated by reference from the Company’s Annual Report on Form 10-K for the
year ended June 30, 2004, 2005 or 2006, as applicable, into the Registration
Statement (as defined below) and the prospectus which forms a part thereof, are
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder and are registered with the Public Company
Accounting Oversight Board.

2.19 Contracts. The contracts filed as exhibits to the Exchange Act Documents
are in full force and effect on the date hereof, and neither the Company nor, to
the Company’s knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect.
The Company has filed with the SEC all contracts and agreements required to be
filed by the Exchange Act.

2.20 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns due to be filed as of the date hereof and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been or might be asserted or threatened against it
which would have a Material Adverse Effect.

2.21 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Investor hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.

2.22 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in Article V hereof, the offer and sale of
Shares and Warrants hereunder is exempt from registration under the Securities
Act. The Company has not in the past nor will it hereafter take any action to
sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Shares and the Warrants as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Shares
and/or the Warrants by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act). The Company
has offered the Shares and the Warrants for sale only to the Investors and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

2.23 Controls and Procedures. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date. The Company has established and maintains an effective system
of internal control over financial reporting (as such term is defined in the
Exchange Act) regarding the reliability of financial reporting and preparation
of financial statements for external purposes in accordance with GAAP and
includes policies and procedures that (i) pertain to maintenance of records that
in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the issuer; (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
issuer are being made only in accordance with authorizations of management and
directors of the issuer; and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the issuer’s assets that could have a Material Adverse Effect on the
financial statements. Except as set forth in the Exchange Act Documents, the
Company has



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 10

established and maintains disclosure controls and procedures (as defined in
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the Act
is accumulated and communicated to the Company’s management, including its
principal executive and principal financial officers, or persons performing
similar functions, as appropriate to allow timely decisions regarding required
disclosure. The Company’s certifying officers have evaluated the effectiveness
of the Company’s disclosure controls and procedures and presented in the
applicable Exchange Act Documents their conclusions about the effectiveness of
the disclosure controls and procedures, as of the end of the periods covered by
such Exchange Act Documents based on such evaluation. Since the last such
evaluation date, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting, and
no significant deficiencies or material weaknesses in internal controls over
financial reporting, or other factors that could significantly affect the
Company’s internal control over financial reporting, have been identified.

ARTICLE III

AFFIRMATIVE COVENANTS OF THE COMPANY

The Company hereby covenants (i) with respect to Section 3.3, with all of the
Investors for so long as such Investors beneficially own any Shares and/or
Conversion Shares, (ii) with respect to Section 3.1, with each of (1) Greenway
(as defined in Exhibit A) for so long as Greenway owns at least 50% of the
Shares initially purchased by it hereunder and (2) those Investors who, after
the issuance and sale of the Shares and the Warrants pursuant to this Agreement,
will beneficially own at least 20% of the Common Stock (calculated on a
fully-diluted basis) (the “20% Investors”) for so long as such Investors
beneficially own at least 20% of the Common Stock (calculated on a fully-diluted
basis); (iii) in addition to and not in lieu of the foregoing (it being
understood that immediately following the Closing, M/C Venture Partners (as
defined in Exhibit A) shall also qualify as a 20% Investor), with respect to
Sections 3.1-3.2 and Sections 3.4-3.7, M/C Venture Partners for so long as M/C
Venture Partners owns at least 50% of the Shares initially purchased by it
hereunder, as follows:

3.1 Right of First Refusal.

(a) Right of First Refusal. The Company shall not issue, sell or exchange, agree
or obligate itself to issue, sell or exchange, or reserve or set aside for
issuance, sale or exchange, in a transaction not involving a public offering,
any (i) shares of Common Stock, (ii) any other equity security of the Company,
including without limitation, preferred shares, (iii) any debt security of the
Company (other than debt with no equity feature) including without limitation,
any debt security which by its terms is convertible into or exchangeable for any
equity security of the Company, (iv) any security of the Company that is a
combination of debt and equity, or (v) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such equity security or any
such debt security of the Company, unless in each case the Company shall have
first offered to sell such securities (the “Offered Securities”) to the 20%
Investors and each other person or entity that has such a right (including,
without limitation, Greenway for as long as Greenway meets the requirements set
forth in clause (ii)(1) of the first paragraph of this Article III) (each an
“Offeree” and collectively, the “Offerees”) as follows: Each Offeree shall have
the right to purchase (x) that portion of the Offered Securities as the number
of shares of Common Stock then held (including shares then issuable upon the
exercise or conversion of outstanding securities) by such Offeree bears to the
total number of shares of issued and outstanding Common Stock of the



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 11

Company calculated on a fully diluted basis to include (i) the total number of
shares of Common Stock subject to outstanding awards granted under stock plans
of the Company and (ii) the total number of shares that could be issued upon the
exercise or conversion of outstanding securities (the “Basic Amount”), and
(y) such additional portion of the Offered Securities as such Offeree shall
indicate it will purchase should the other Offerees subscribe for less than
their Basic Amounts (the “Undersubscription Amount”), at a price and on such
other terms as shall have been specified by the Company in writing delivered to
such Offeree (the “Offer”), which Offer by its terms shall remain open and
irrevocable for a period of twenty (20) days from receipt of the offer.

(b) Notice of Acceptance. Notice of each Offeree’s intention to accept, in whole
or in part, any Offer made shall be evidenced by a writing signed by such
Offeree and delivered to the Company prior to the end of the 20-day period of
such offer, setting forth such of the Offeree’s Basic Amount as such Offeree
elects to purchase and, if such Offeree shall elect to purchase all of its Basic
Amount, such Undersubscription Amount as such Offeree shall elect to purchase
(the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Offerees are less than the total Offered Securities, then each Offeree who has
set forth Undersubscription Amounts in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, all
Undersubscription Amounts it has subscribed for; provided, however, that should
the Undersubscription Amounts subscribed for exceed the difference between the
Offered Securities and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Offeree who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Undersubscription Amount subscribed
for by such Offeree bears to the total Undersubscription Amounts subscribed for
by all Offerees, subject to rounding by the Board of Directors to the extent it
reasonably deems necessary.

(c) Conditions to Acceptances and Purchase.

(i) Permitted Sales of Refused Securities. In the event that Notices of
Acceptance are not given by the Offerees in respect of all the Offered
Securities, the Company shall have ninety (90) days from the expiration of the
period set forth above to close the sale of all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Offerees
(the “Refused Securities”) to the Person or Persons specified in the Offer, but
only for cash and otherwise in all respects upon terms and conditions,
including, without limitation, unit price and interest rates, which are no more
favorable, in the aggregate, to such other person or persons or less favorable
to the Company than those set forth in the Offer.

(ii) Reduction in Amount of Offered Securities. In the event the Company shall
propose to sell less than all the Refused Securities (any such sale to be in the
manner and on the terms specified above), then each Offeree may, at its sole
option and in its sole discretion, reduce the number of, or other units of the
Offered Securities specified in its respective Notices of Acceptance to an
amount which shall be not less than the amount of the Offered Securities which
the Offeree elected to purchase pursuant to (b) above multiplied by a fraction,
(i) the numerator of which shall be the amount of Offered Securities which the
Company actually proposes to sell, and (ii) the denominator of which shall be
the amount of all Offered Securities the Company proposed to sell in its writing
delivered pursuant to Section 3.1(a) above. In the event that any Offeree so
elects to reduce the number or amount of Offered Securities specified in its
respective Notices of Acceptance, the Company may not sell or otherwise dispose
of more than the reduced amount of the Offered Securities until such securities
have again been offered to the Offerees in accordance with Section 3.1(a).



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 12

(iii) Closing. Upon the closing, which shall include full payment to the
Company, of the sale to such other person or persons of all or less than all the
Refused Securities, the Offerees shall purchase from the Company, and the
Company shall sell to the Offerees, the number of Offered Securities specified
in the Notices of Acceptance, as reduced pursuant to Section 3.1(b) above if the
Offerees have so elected, upon the terms and conditions specified in the Offer.
The purchase by the Offerees of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and the Offerees of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Company and the Offerees and their respective
counsel.

(d) Further Sale. In each case, any Offered Securities not purchased by the
Offerees or other person or persons in accordance with Section 3.1(c)(iii) above
may not be sold or otherwise disposed of until they are again offered to the
Offerees under the procedures specified in Section 3.1(c)(i)-(iii) above.

(e) Exceptions. The rights of the Investors under this Section 3.1 shall not
apply to:

(i) Common Stock issued as a stock dividend to holders of Common Stock or upon
any subdivision or combination of shares of Common Stock,

(ii) any capital stock or derivative thereof granted to an employee, director or
consultant under a stock plan approved by the Board of Directors and the
Company’s stockholders,

(iii) any securities issued as consideration for the acquisition of another
entity by the Company by merger or share exchange (whereby the Company owns no
less than 51% of the voting power of the surviving entity) or purchase of
substantially all of such entity’s stock or assets, if such acquisition is
approved by the Board of Directors,

(iv) any securities issued in connection with a strategic partnership, joint
venture or other similar agreement, provided that the purpose of such
arrangement is not primarily the raising of capital and that such arrangement is
approved unanimously by the Board of Directors,

(v) any securities issued to a financial institution in connection with a bank
loan or lease with such financial institution provided that such is approved
unanimously by the Board of Directors;

(vi) securities issuable upon the exercise or conversion of securities
outstanding on the Closing Date;

(vii) the Shares, the Warrants, the Preferred Conversion Shares issued upon
conversion of the Shares and the Warrant Shares issued upon the exercise of the
Warrants; and

(viii) the Additional Warrants (as defined below) and the shares of Common Stock
issued or issuable upon the exercise of the Additional Warrants.

(f) Additional Greenway Rights with Respect to the Future Financing Transaction.

(i) Notwithstanding anything to the contrary set forth in Section 3.1(a), and
subject to the provisions of this Section 3.1(f), with respect to the Future
Financing Transaction (as defined in Section 3.6(b)) only, Greenway’s Basic
Amount of the Offered Securities proposed to be issued in such Future Financing
Transaction shall be equal to the lesser of (x) 20% of such Offered



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 13

Securities or (y) $3 million of such Offered Securities. All other provisions of
this Section 3.1 shall apply to Greenway in connection with such Future
Financing Transaction. For the avoidance of doubt, (1) the calculation of
Greenway’s Basic Amount pursuant to this Section 3.1(f) shall apply to the
Future Financing Transaction only and shall not apply in connection with any
other proposed issuance of Offered Securities (and the calculation of Greenway’s
Basic Amount of such other Offered Securities shall be made in accordance with
Section 3.1(a)); and (2) the provisions of this Section 3.1(f) shall be null and
void and without any further force or effect from and after the consummation of
such Future Financing Transaction.

(ii) The Company hereby represents and warrants to Greenway that, based on the
facts known to the Company as of the date hereof, the rights granted to Greenway
in Section 3.1(f)(i), if exercised on the date hereof, would not conflict with
or violate any contract, agreement or instrument to which the Company is a party
or by which it may be bound. So long as Greenway retains the rights provided in
Section 3(f)(i), (1) the Company shall not enter into or amend any contract,
agreement or instrument that would conflict with or limit in any manner the
rights granted to Greenway pursuant to this Section 3.1(f); and (2) in the event
that the terms of any contract, agreement or instrument existing on the date of
this Agreement to which the Company is a party or by which it is bound conflicts
with or would limit in any manner the rights granted to Greenway under
Section 3.1(f)(i), the Company shall use its commercially reasonable efforts to
obtain an amendment or waiver of the provisions of such other contract,
agreement or instrument to the extent necessary to permit Greenway to fully
exercise its rights under this Section 3.1(f)(i). If the Company fails to obtain
any such amendments or waivers, then Greenway’s Basic Amount (as calculated in
accordance with Section 3.1(f)(i)) of the Offered Securities in the Future
Financing Transaction shall be limited to the extent, but only to the extent,
that the rights granted to Greenway under Section 3.1(f)(i) do not conflict with
the terms of such other contract, agreement or instrument; provided, however,
that no such limitation shall affect Greenway’s right to invest up to its Basic
Amount (calculated without regard to Section 3.1(f)(i)).

3.2 Restated Charter; Further Assurances. The Company hereby agrees to seek
stockholder approval at the Annual Meeting (as defined below) to amend and
restate its certificate of incorporation (the “Restated Charter”) to implement
any and all terms of the transactions contemplated by this Agreement, including,
without limitation, (i) eliminating all authorized shares of Series B Preferred
Stock, par value $1.00 per share, and Series C Preferred Stock, par value $1.00
per share, of the Company, (ii) to increase the amount of authorized but
unissued capital and Common Stock to 250,000,000 or such other number as is
recommended or approved by the Board of Directors including the directors
designated by M/C Venture Partners, (iii) to increase the amount of authorized
but unissued and undesignated shares of preferred stock to 30,000,000 or such
other number as is recommended or approved by the Board of Directors including
the directors designated by M/C Venture Partners, and (iv) to incorporate the
powers, designations, preferences and rights of the Series D Preferred Stock as
the same that are set forth in the Certificate of Designations. In connection
with the foregoing, the Company shall (i) take all further actions, execute all
further documents and perform all further things necessary to give effect to the
provisions of this Agreement and (ii) consult with and keep informed, and shall
cause the appropriate officers, directors and legal counsel to consult with and
keep informed, legal counsel to the Investors (including, without limitation,
legal counsel to M/C Venture Partners).

3.3 Registration of the Conversion Shares; Compliance with the Securities Act.

(a) Registration Procedures and Other Matters. The Company shall:

(i) subject to receipt of necessary information from the Investors after prompt
request from the Company to the Investors to provide such information, prepare
and file with the



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 14

SEC as promptly as possible after the Closing and in no event later than 45 days
after the Closing (the “Target Date”; the earlier of the date such registration
statement is actually filed with the SEC and the Target Date is the “Filing
Date”), a registration statement on Form S-3, Form S-2, or Form S-1 (the
“Registration Statement”) to enable the resale of the Conversion Shares by the
Investors from time to time through any quotation system on which the Common
Stock is quoted or listed, if applicable, or in privately-negotiated
transactions (as used in this Section 3.3 and in Section 3.7 only, the term
“Conversion Shares” shall include any securities into which the Conversion
Shares are reclassified after the date hereof);

(ii) use its best efforts, subject to receipt of necessary information from the
Investors after prompt request from the Company to the Investors to provide such
information (provided that failure on the part of one Investor shall not relieve
the Company from its obligation to use best efforts with respect to complying
Investors), to cause the Registration Statement to become effective on or before
the date that is the earliest of (1) in the event of no review by the staff of
the SEC (the “Staff”), within 5 days of being informed by the Staff that the
Staff has decided not to review the Registration Statement, but in no event
later than 30 days after the Filing Date, (2) in the event of a review by the
Staff, within 5 days of being informed by the Staff that the Staff have no
further comments on such Registration Statement, but in no event later than 90
days after the Closing Date (the earliest of (1) and (2) thereof, the “Required
Effective Date” and the date the Registration Statement is initially declared
effective by the SEC, the “Effective Date”), such efforts to include, without
limiting the generality of the foregoing, preparing and filing with the SEC in
such period any financial statements that are required to be filed prior to the
effectiveness of such Registration Statement; and, in the event that the filing
referred to in Section 3.3(a)(i) above is on a form other than Form S-3, the
Company shall use its best efforts, subject to receipt of necessary information
from the Investors after prompt request from the Company to the Investors to
provide such information (provided that failure on the part of one Investor
shall not relieve the Company from its obligation to use best efforts with
respect to complying Investors), to prepare and file with the SEC, within 10
days after the Company first becomes eligible to file a registration statement
on Form S-3, a registration statement on Form S-3 (the “S-3 Registration
Statement”) to enable the resale of the Conversion Shares by the Investors from
time to time through any quotation system on which the Common Stock is quoted or
listed or in privately-negotiated transactions; and to use its best efforts to
cause the S-3 Registration Statement to become effective as soon as practicable
thereafter, such efforts to include, without limiting the generality of the
foregoing, preparing and filing with the SEC as promptly as practicable any
financial statements that are required to be filed prior to the effectiveness of
such S-3 Registration Statement (the term “Registration Statement” shall mean
the S-1 or S-2 Registration Statement until the S-3 Registration Statement is
declared effective by the SEC, after which time it shall mean the S-3
Registration Statement);

(iii) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the Prospectus (as used herein,
the term “Prospectus” shall mean (1) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Conversion Shares covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (2) any “free writing prospectus” as defined
in Rule 163 under the Securities Act) used in connection therewith as may be
necessary to keep the Registration Statement current, effective and free from
any material misstatement or omission to state a material fact for a period not
exceeding, with respect to each Investor’s Conversion Shares purchased
hereunder, the earlier of (x) the date on which such Investor may sell all
Conversion Shares then held by the Investor without restriction by the volume
limitations of Rule 144(e) of the Securities Act and (y) such time as all
Conversion Shares held by such Investor have been sold pursuant to a
registration statement;



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 15

(iv) comply with Rule 172 of the Securities Act and (x) advise the Investors
promptly of any failure by the Company to satisfy the conditions of such Rule
172 and (y) promptly furnish to the Investors with respect to the Conversion
Shares registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses and Preliminary Prospectuses in conformity
with the requirements of the Securities Act and such other documents as the
Investors may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Conversion Shares by the Investors;

(v) file documents required of the Company for blue sky clearance in states
specified in writing by any Investor and use its best efforts to maintain such
blue sky qualifications during the period the Company is required to maintain
the effectiveness of the Registration Statement pursuant to Section 3.3(a)(iii);
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;

(vi) bear all expenses in connection with the procedures in paragraph
(i) through (v), (viii) and the last paragraph of this Section 3.3(a) and the
registration of the Conversion Shares pursuant to the Registration Statement;

(vii) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued; and

(viii) provide a “Plan of Distribution” section of the Registration Statement
substantially in the form attached hereto as Exhibit H hereto (subject to the
comments of the SEC).

Notwithstanding anything to the contrary herein, the Registration Statement
shall cover only the Conversion Shares and any other securities with respect to
which the Company has registration obligations as of the date hereof. In no
event at any time before the Registration Statement becomes effective with
respect to the Conversion Shares shall the Company publicly announce or file any
other registration statement, other than registrations on Form S-8, without the
prior written of a majority-in-interest of the Shares to be purchased by the
Investors hereunder (the “Majority Investors’ Consent”).

The Company understands that the Investors disclaim being underwriters, but any
Investor being deemed an underwriter by the SEC shall not relieve the Company of
any obligations it has hereunder; provided, however that if the Company receives
notification from the SEC that an Investor is deemed an underwriter, then the
period by which the Company is obligated to submit an acceleration request to
the SEC shall be extended to the earlier of (x) the 90th day after such SEC
notification, or (y) 120 days after the initial filing of the Registration
Statement with the SEC.

Within three business days of the Effective Date, the Company shall advise its
transfer agent that the shares are subject to an effective registration
statement and can be reissued free of restrictive legend upon notice of a sale
by an Investor and confirmation by such Investor that it has complied with the
prospectus delivery requirements, provided that the Company has not advised the
transfer agent orally or in writing that the registration statement has been
suspended; provided, however, in the event the Company’s transfer agent requires
an opinion of counsel to the Company for an such reissuance, within



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 16

three business days of any such request for an opinion by the transfer agent,
the Company shall cause its counsel to issue a blanket opinion to the transfer
agent stating the foregoing.

(b) Transfer of Conversion Shares After Registration; Suspension.

(i) Each Investor, severally and not jointly, agrees that it will not effect any
disposition of the Conversion Shares or its right to purchase the Conversion
Shares that would constitute a sale within the meaning of the Securities Act
except as contemplated in the Registration Statement referred to in
Section 3.3(a) and as described below or as otherwise permitted by law, and that
it will promptly notify the Company of any material changes in the information
set forth in the Registration Statement regarding the Investor or its plan of
distribution.

(ii) Except in the event that paragraph (iii) below applies, the Company shall
(x) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that such Prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(y) provide the Investors copies of any documents filed pursuant to
Section 3.3(b)(ii)(x); and (z) inform each Investor that the Company has
complied with its obligations in Section 3.3(b)(ii)(x) (or that, if the Company
has filed a post-effective amendment to the Registration Statement which has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 3.3(b)(ii)(x) hereof when the amendment has become
effective).

(iii) Subject to paragraph (iv) below, in the event (w) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(x) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (y) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Conversion Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; or (z) of any event or circumstance which, upon the advice of
its counsel, necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a notice in writing to
each Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Conversion Shares pursuant to the Registration Statement (a “Suspension”) until
the Investor is advised in writing by the Company that the Suspension is no
longer effective. In the event of any Suspension, the Company will use its best
efforts to cause the Suspension to be terminated as soon as reasonably
practicable within 20 business days after the delivery of a Suspension Notice to
the Investors. In addition to and without limiting any other remedies
(including, without limitation, at law or



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 17

at equity) available to the Investors, each Investor shall be entitled to
specific performance in the event that the Company fails to comply with the
provisions of this Section 3.3(b)(iii).

(iv) Notwithstanding the foregoing paragraphs of this Section 3.3(b), the
Investors shall not be prohibited from selling Conversion Shares under the
Registration Statement as a result of Suspensions on more than two occasions of
not more than 30 days each in any twelve month period, unless, in the good faith
judgment of the Company’s Board of Directors, upon the advice of counsel, the
sale of Conversion Shares under the Registration Statement in reliance on this
Section 3.3(b)(iv) would be reasonably likely to cause a violation of the
Securities Act or the Exchange Act and result in liability to the Company.

(v) Provided that a Suspension is not then in effect, any Investor may sell
Conversion Shares under the Registration Statement upon compliance with its
obligations under this Section 3.3.

(vi) In the event of a sale of Conversion Shares by an Investor pursuant to the
Registration Statement, the Investor must also deliver to the Company’s transfer
agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit G, so that the Conversion
Shares may be properly transferred.

(c) Indemnification. For the purpose of this Section 3.3(c):

(x) the term “Selling Stockholder” shall include each Investor and any affiliate
of such Investor;

(y) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 3.3(a); and

(z) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(i) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (x) any breach
of the representations or warranties of the Company contained in this
Section 3.3 or failure to comply with the covenants and agreements of the
Company contained in this Section 3.3, (y) any untrue statement of a material
fact contained in the Registration Statement as amended at the time of
effectiveness or any omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (z) any failure
by the Company to fulfill any undertaking included in the Registration Statement
as amended at the time of effectiveness, and the Company will reimburse such
Selling Stockholder for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, or preparing to defend any such action, proceeding or
claim, provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of, or is
based upon, an untrue statement



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 18

made in such Registration Statement or any omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder specifically for use in
preparation of the Registration Statement or the failure of such Selling
Stockholder to comply with its covenants and agreements contained in
Section 3.3(b) hereof respecting sale of the Conversion Shares or, in the event
the Company has advised the Investors in writing that the Company does not meet
the conditions for using Rule 172 of the Securities Act and has provided the
Investors with a copy of a current Prospectus, any statement or omission in any
earlier Prospectus that is corrected in the Prospectus so delivered to the
Investors and delivered to the Selling Stockholder prior to the pertinent sale
or sales by the Selling Stockholder. The Company shall reimburse each Selling
Stockholder for the amounts provided for herein on demand as such expenses are
incurred.

(ii) Each Investor, severally but not jointly, agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (x) any failure to comply with the covenants and agreements
contained in Section 3.3(b) hereof respecting sale of the Conversion Shares, or
(y) any untrue statement of a material fact contained in the Registration
Statement or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading if such untrue statement
or omission was made in reliance upon and in conformity with written information
furnished by or on behalf of such Investor specifically for use in preparation
of the Registration Statement, and such Investor will reimburse the Company (or
such officer, director or controlling person), as the case may be, for any legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend any such action, proceeding or claim; provided that such Investor’s
obligation to indemnify the Company shall be limited to the net amount received
by such Investor from the sale of the Conversion Shares giving rise to such
obligation.

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 3.3(c), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 3.3(c) (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this
Section 3.3(c). Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified person promptly after receiving
the aforesaid notice from such indemnified person, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person. After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided, however, that if there exists or shall exist a conflict of interest
that would make it inappropriate, in the opinion of counsel to the indemnified
person, for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the reasonable expense of
such indemnifying person; provided, however, that no indemnifying person shall
be responsible for the fees and expenses of more than one separate counsel



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 19

(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could have been a
party and indemnification could have been sought hereunder by such indemnified
person, unless such settlement includes an unconditional release of such
indemnified person from all liability on claims that are the subject matter of
such proceeding.

(iv) If the indemnification provided for in this Section 3.3(c) is unavailable
to or insufficient to hold harmless an indemnified person under subsection
(i) or (ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying person shall contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages or liabilities
(or actions in respect thereof) in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the applicable Investor,
as well as any other Selling Shareholders under such registration statement on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or an Investor or other Selling Shareholder on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and each
Investor, severally but not jointly, agree that it would not be just and
equitable if contribution pursuant to this subsection (iv) were determined by
pro rata allocation (even if the Investor and other Selling Shareholders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (iv). The amount paid or payable by an indemnified person as
a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (iv) shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (iv), each Investor shall not
be required to contribute any amount in excess of the amount by which the net
amount received by such Investor from the sale of the Conversion Shares to which
such loss relates exceeds the amount of any damages which such Investor has
otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Each Investor’s obligations in
this subsection to contribute shall be in proportion to its sale of Conversion
Shares to which such loss relates and shall not be joint with any other Selling
Shareholders.

(v) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3.3(c), and are fully informed regarding said provisions. They
further acknowledge that the provisions of this Section 3.3(c) fairly allocate
the risks in light of the ability of the parties to investigate the Company and
its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 3.3(c), and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 3.3(c) and further agree not to attempt to assert any such defense.



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 20

(d) Delayed Effectiveness. The Company and each Investor, severally but not
jointly, agree that such Investor will suffer damages if the Company fails to
fulfill its obligations pursuant to Sections 3.3(a) and 3.3(b) hereof and that
it would not be possible to ascertain the extent of such damages with precision.
Accordingly, the Company hereby agrees to liquidated damages (“Liquidated
Damages”) to each Investor under the following circumstances: (i) if the
Registration Statement is not filed on or before the Target Date (such an event,
a “Filing Default”); (ii) if the Registration Statement is not declared
effective by the SEC on or prior to Required Effective Date (the “Effectiveness
Deadline”) (such an event, an “Effectiveness Default”); or (iii) if the
Registration Statement (after its effectiveness date) ceases to be effective and
available to such Investor for any continuous period that exceeds 30 days or for
one or more periods that exceed in the aggregate 60 days in any 12-month period
(such an event, a “Suspension Default” and together with a Filing Default and an
Effectiveness Default, a “Registration Default”). In the event of a Registration
Default, the Company shall as Liquidated Damages pay to such Investor, for each
30-day period of a Registration Default, an amount in cash equal to 1% of the
aggregate purchase price paid by the Investor pursuant to this Agreement;
provided that in no event shall the aggregate amount of cash to be paid as
Liquidated Damages pursuant to this Section 3.3(d) exceed 9% of the aggregate
purchase price paid by such Investor. The Company shall pay the Liquidated
Damages as follows: (i) in connection with a Filing Default, on the business day
following the Filing Default, and each 30th day thereafter until the
Registration Statement has been filed with the SEC; (ii) in connection with an
Effectiveness Default, on the business day following the Effectiveness Deadline,
and each 30th day thereafter until the Registration Statement is declared
effective by the SEC; or (ii) in connection with a Suspension Default, on either
(x) the 31st consecutive day of any Suspension or (y) the 61st day (in the
aggregate) of any Suspensions in any 12-month period, and each 30th day
thereafter until the Suspension is terminated in accordance with Section 3.3(b).
Notwithstanding the foregoing, all periods shall be tolled during delays
directly caused by the action or inaction of any Investor, and the Company shall
have no liability to any Investor in respect of any such delay. The Liquidated
Damages payable herein shall apply on a pro rata basis for any portion of a
30-day period of a Registration Default.

(e) Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5.5 or this Section 3.3 upon the transferability of the Conversion
Shares shall cease and terminate as to any particular number of the Conversion
Shares when such Conversion Shares shall have been effectively registered under
the Securities Act and sold or otherwise disposed of in accordance with the
intended method of disposition set forth in the Registration Statement covering
such Conversion Shares, at the time such Conversion Shares are eligible for sale
pursuant to Rule 144(k) (and the Investor provides the Company with such
reasonable and appropriate customary representations as may be reasonably
requested by the Company) or at such time as an opinion of counsel reasonably
satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

(f) Information Available. So long as the Registration Statement is effective
covering the resale of Conversion Shares owned by any Investor, the Company will
furnish to such Investors, upon the reasonable request of an Investor, an
adequate number of copies of the Prospectuses to supply to any other party
requiring such Prospectuses; and upon the reasonable request of such Investor,
the President or the Chief Financial Officer of the Company (or an appropriate
designee thereof) will meet with such Investor or a representative thereof at
the Company’s headquarters to discuss all information relevant for disclosure in
the Registration Statement covering the Conversion Shares and will otherwise
cooperate with any Investor conducting an investigation for the purpose of
reducing or eliminating such Investor’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with any
Investor until and



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 21

unless the Investor shall have entered into a confidentiality agreement in form
and substance reasonably satisfactory to the Company with the Company with
respect thereto.

3.4 Annual Meeting; Liquidated Damages.

(a) The Company shall, in accordance with applicable law and the Company’s
certificate of incorporation and by-laws, duly call, give notice of, convene and
hold its annual meeting of the Company’s stockholders (the “Annual Meeting”) as
soon as possible after the date hereof for, among other purposes, the purpose of
considering the approval of the Restated Charter described in Section 3.2. In
connection with the definitive proxy statement or information statement, as the
case may be, for the Annual Meeting, the Company shall use its best efforts to
obtain a unanimous recommendation of the Board of Directors for inclusion in
such proxy statement, recommending that the Company’s stockholders approve such
amendment to the Company’s certificate of incorporation. Furthermore, in
connection with the preparation of such definitive proxy statement or
information statement, as the case may be, and other matters relating to the
Annual Meeting, the Company shall consult with and keep informed, and shall
cause the appropriate officers, directors and legal counsel to consult with and
keep informed, legal counsel to the Investors (including, without limitation,
legal counsel to M/C Venture Partners).

(b) The Company shall file promptly (and not later than 25 days after the SEC
has indicated to the Company that the SEC has no comments or no additional
comments are forthcoming on the Company’s preliminary proxy or information
statement, as the case may be, relating to the Restated Charter and the Annual
Meeting) the Restated Charter with the Secretary of State of the State of
Delaware, and the Company shall deliver to the Investors a copy of the Restated
Charter duly certified by the Secretary of State of the State of Delaware.

(c) The Company and each Investor, severally but not jointly, agree that such
Investor will suffer damages if the Company fails to fulfill its obligations
pursuant to Sections 1.3 and 3.4(b) hereof and that it would not be possible to
ascertain the extent of such damages with precision. Accordingly, the Company
hereby agrees to pay Liquidated Damages to each Investor under the following
circumstances: (i) if the Company fails to deliver to the Investors the
certificates evidencing the Shares and the Warrants being purchased by the
Investors hereunder within three (3) business days after the date hereof (such
an event, a “Delivery Default”); and (ii) if the Restated Charter is not filed
with the Secretary of State of the State of Delaware within the time period set
forth in Section 3.4(b) (such an event, a “Charter Filing Default” and together
with a Delivery Default, a “Covenant Default”). In the event of a Covenant
Default, the Company shall as Liquidated Damages pay to such Investor, for each
30-day period of a Covenant Default, an amount in cash equal to 1% of the
aggregate purchase price paid by the Investor pursuant to this Agreement. The
Company shall pay the Liquidated Damages as follows: (i) in connection with a
Delivery Default, on the business day following the Delivery Default, and each
30th day thereafter until the certificates evidencing the Shares and the
Warrants purchased by the Investors hereunder have been delivered to the
Investors; and (ii) in connection with an Charter Filing Default, on the
business day following the expiration of the 25-day period set forth in
Section 3.4(b), and each 30th day thereafter until the Restated Charter is filed
with the Secretary of State of the State of Delaware. Notwithstanding the
foregoing, all periods shall be tolled during delays directly caused by the
action or inaction of any Investor, and the Company shall have no liability to
any Investor in respect of any such delay. The Liquidated Damages payable herein
shall apply on a pro rata basis for any portion of a 30-day period of a Covenant
Default.

3.5 Reservation of Shares of Common Stock. From and after the filing of the
Restated Charter, the Company will at all times reserve and keep available,
solely for issuance and delivery upon the conversion of the Shares and exercise
of the Warrants and the Additional Warrants (if any), all



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 22

Common Stock issuable from time to time upon such conversion and exercise. If at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the conversion of the Shares and/or exercise of the
Warrants and the Additional Warrants (if any) without limitation of any remedies
available to any Investor, the Company will forthwith take such corporate action
(and shall use its best efforts to cause the Company’s stockholders to take such
action) as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.
The Company shall obtain any authorization, consent, approval or other action
by, or make any filing with, any court or administrative body that may be
required under applicable state securities laws in connection with the issuance
of shares of Common Stock upon conversion of the Shares and exercise of the
Warrants and the Additional Warrants (if any).

3.6 Issuance of Additional Warrants.

(a) If in connection with a Future Financing Transaction, the conversion price
per share of the Future Financing Security (as defined below) issued in such
transaction is equal to or greater than the Series D Conversion Price (as
defined in the Certificate of Designations or the Restated Charter, as the case
may be), then the Company shall issue to each Investor (whether or not such
Investor is participating in such Future Financing Transaction) a warrant (an
“Additional Warrant”) to purchase a number of shares of Common Stock equal to
the difference (not to be less than zero) between (A) the number of shares of
Common Stock issuable upon conversion of the Shares held by such Investor
(calculated in accordance with the terms of the Certificate of Designations or
the Restated Charter, as the case may be, immediately prior to the consummation
of such Future Financing Transaction) and (B) assuming (i) such Investor
purchased a number of Future Financing Securities issued in such transaction
(including, without limitation, purchase price per share or unit paid by all
other investors in such transaction) for an aggregate purchase price equal to
the amount set forth opposite such Investor’s name on Exhibit A under the
heading “Purchase Price” and (ii) the Future Financing Securities purchased by
such Investor in such transaction (calculated in accordance with clause
(i) hereof) were converted into shares of Common Stock in accordance with their
terms immediately after consummation of such transaction, the number of shares
of Common Stock issuable upon such conversion of such shares of Future Financing
Securities. The Additional Warrants shall be in form and substance substantially
similar to the form of Warrant attached hereto as Exhibit B and shall have an
initial exercise price of $0.01 per share of Common Stock. All Additional
Warrants shall be issued and delivered to the Investors at the closing of such
Future Financing Transaction. For the avoidance of doubt, the Investors
acknowledge and agree that the Company shall have no obligation under this
Section 3.6 to issue Additional Warrants if a Future Financing Transaction is
not consummated within the time period specified in the Certificate of
Designations (i.e., 180 days after the date hereof). The Additional Warrants and
the shares of Common Stock to be issued upon exercise of the Additional Warrants
will all be duly authorized, and when issued in accordance with the terms hereof
and upon exercise of the Additional Warrants, will be duly and validly issued,
fully paid and nonassessable.

(b) For purposes hereof, the following terms shall have the following meanings:

(i) “Future Financing Transaction” shall mean any financing (or series of
related financings) of the Company (other than in connection the purchase and
sale of the Shares and Warrants contemplated hereby) that closes within 180 days
after the date hereof and involves the issuance of any securities or instruments
(other than debt securities with no equity feature) of the Company in which the
aggregate gross proceeds to the Company equals or exceeds $10 million.

(ii) “Future Financing Security” shall mean the class and type of any security,
instrument or indebtedness (but not debt securities with no equity feature) of
the Company issued to



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 23

investors at the closing of a Future Financing Transaction (but excluding the
conversion of the Shares and the issuance of the Additional Warrants).

3.7 Removal of Legends. Upon the earlier of (i) registration of the Conversion
Shares for sale pursuant to Section 3.3 or (ii) Rule 144(k) becoming available
with respect to an Investor’s Conversion Shares, the Company shall, (A) deliver
to the transfer agent for the Common Stock (the “Transfer Agent”) irrevocable
instructions that the Transfer Agent shall reissue a certificate representing
shares of Common Stock without legends upon receipt by such Transfer Agent of
the legended certificates for such shares, together with either (1) a customary
representation by such Investor that Rule 144(k) of the Securities Act applies
to the shares of Common Stock represented thereby or (2) the Certificate of
Subsequent Sale in substantially the form of Exhibit G hereto, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the Securities Act. From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing such Investor’s securities to be replaced with certificates which do
not bear such restrictive legends, and Conversion Shares subsequently issued
upon conversion of the Shares or the due exercise of the Warrants shall not bear
such restrictive legends. When the Company is required to cause unlegended
certificates to replace previously issued legended certificates, if unlegended
certificates are not delivered to an Investor within three (3) business days of
submission by that Investor of legended certificate(s) to the Transfer Agent as
provided above (or to the Company, in the case of the Warrants), the Company
shall be liable to such Investor for a penalty equal to 1% of the aggregate
purchase price of the Conversion Shares evidenced by such certificate(s) for
each thirty (30) day period (or portion thereof) beyond such three (3) business
day period that the unlegended certificates have not been so delivered; provided
that in no event shall the aggregate amount of cash to be paid to such Investor
pursuant to this Section 3.7 exceed 9% of such aggregate purchase price.

ARTICLE IV

NEGATIVE COVENANTS OF THE COMPANY

For so long as at least 2,500 Shares are issued and outstanding, the Company
hereby covenants with (i) M/C Venture Partners that so long as M/C Venture
Partners owns at least 50% of the Shares initially purchased by it hereunder and
(ii) with respect to Sections 4.6 and 4.11, with all of the 20% Investors for so
long as such Investors beneficially own at least 20% of the Common Stock
(calculated on a fully diluted basis), in addition to any other vote required by
law or the Company’s certificate of incorporation, without the prior written
consent of M/C Venture Partners, the Company will not:

4.1 Change in Control; Sale of Assets; Merger. Enter into any transaction, or
series of related transactions, constituting a Change of Control (or agree to
enter into any such transaction or series of related transactions, or permit any
Subsidiary to do so). For purposes of this Section 4.1, “Change of Control”
shall mean the existence or occurrence of any of the following: (a) the sale,
conveyance or disposition of all or substantially all of the assets of the
Company; (b) the effectuation of a transaction or series or related transactions
in which more than fifty percent (50%) of the voting power of the Company is
disposed of (other than as a direct result of normal, uncoordinated trading
activities in the Common Stock generally); (c) the consolidation, merger or
other business combination of the Company with or into any other entity,
immediately following which the prior stockholders of the Company fail to own,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
surviving entity; and (d) a transaction or series of related transactions in
which any person or group, other than the Investors and their affiliates,
acquires more than fifty percent (50%) of the voting equity of the Company,
provided, that the Company shall not be deemed to have violated this
Section 4.1(d) in the event the Investors sell, convey or transfer more than 50%
of the outstanding equity securities of the Company to an unaffiliated third
party.



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 24

4.2 Creation of Senior or Pari Passu Equity; Issuance of Equity Securities.
Create or authorize the creation of any additional class or series of shares of
stock (or any debt security which by its terms is convertible into or
exchangeable for any equity security of the Company and any security which is a
combination of debt and equity) unless the same ranks junior to the Common Stock
as to dividends and the distribution of assets on the liquidation, dissolution
or winding up of the Company; or issue, or agree to issue, any equity security
(or any security convertible, exercisable or exchangeable for or into any equity
security) of the Company other than securities set forth in Section 3.1(e).

4.3 Repurchases, Redemptions, Dividends. Purchase or redeem, or set aside any
sums for the purchase or redemption of, or pay any dividend or make any
distribution on, any shares of capital stock of the Company or permit any
Subsidiary to do any of the foregoing, except for (1) dividends or other
distributions payable on the Common Stock solely in the form of additional
shares of Common Stock; (2) redemption of the Shares as contemplated by the
Certificate of Designations and/or the Company’s certificate of incorporation;
(3) the dividends and/or distributions with respect to the Shares contemplated
by the Certificate of Designations and/or the Company’s certificate of
incorporation; and (4) the repurchase of shares of Common Stock from employees
or consultants at the original purchase price thereof pursuant to awards granted
prior to the date hereof under a stock plan approved by the Board of Directors.

4.4 Transfers of Intellectual Property. Transfer any ownership or interest in,
or material rights relating to, or the granting of any liens or encumbrances on,
any of the Intellectual Property to any person or entity which is not a member
of the consolidated group of the Company and its Subsidiaries; provided,
however, that this restriction shall not apply to transfers of Intellectual
Property accomplished in the ordinary course of business (such as pursuant to
software license agreements in the ordinary course of business).

4.5 Liquidation or Dissolution. Consent to or effect any liquidation,
dissolution or winding up of the Company or any recapitalization or
reorganization of the Company, or permit any Subsidiary to do any of the
foregoing.

4.6 Change in Size of Board. Increase or decrease the number of directors
constituting the size of the Board of Directors from seven (7) members.

4.7 Change to Charter/By-laws. Amend, alter or repeal any provision of the
certificate of incorporation or by-laws of the Company.

4.8 Change in Nature of Business. Make, or permit any Subsidiary to make, any
change in the nature of its business from that contemplated in the Exchange Act
Documents existing on the date hereof.

4.9 Restrictions on Indebtedness. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any liability
with respect to indebtedness for money borrowed which exceeds, in the
aggregate, $3,000,000, provided that indebtedness for borrowed money assumed,
guaranteed, endorsed or upon which the Company or any Subsidiary has otherwise
become directly or contingently liable on, shall count as indebtedness for money
borrowed for the purpose of this restriction.



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 25

4.10 Change in Authorized Capital Stock. Increase or decrease in the authorized
amount of any shares of capital stock of the Company, whether any such change
shall be by means of amendment to the Company’s certificate of incorporation or
by merger, consolidation or otherwise other than as required pursuant to
Section 3.2.

4.11 No Disparate Voting Rights. Take any action, including, without limitation,
amendments to the Certificate of Incorporation, that would enable any holder of
a share of capital stock of the Company to vote such shares on any matter at a
rate exceeding the number of votes that such share would be entitled to had it
been purchased at a purchase price equal to one share of Common Stock of the
Company on the date of its purchase (and the Company shall not use indebtedness
to evade this covenant).

4.12 Issuance of Compensatory Equity Awards. Grant any options or other rights
to purchase capital stock except to employees, directors and consultants as
authorized by vote of the Board of Directors or its Compensation Committee, if
such committee has been formed.

4.13 Adjustments to Warrants. Take any action which would cause any adjustment
under Section 8 of the Warrants.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTORS

Each Investor, severally and not jointly, represents and warrants to, and
covenants with, the Company that:

5.1 Authorization. The Investor has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement. The execution
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such Investor
and this Agreement has been duly executed and delivered and constitutes the
valid and binding obligation of the Investor enforceable in accordance with its
terms, except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.2 Purchase Entirely for Own Account. The Shares and Warrants to be purchased
by the Investor will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act, and such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Such Investor does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participation to any person with respect to any of the Shares or the Warrants.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares, the Warrants or any Conversion Shares for any
period of time.

5.3 Disclosure of Information. The Investor acknowledges that it has received
all the information that it has requested relating to the Company and the
purchase of the Shares and the Warrants. The Investor further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Shares and the



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 26

Warrants. The foregoing, however, does not limit or modify the representations
and warranties of the Company in this Agreement or the right of the Investor to
rely thereon.

5.4 Accredited Investor. The Investor is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the SEC, as presently in effect and the
Investor is also knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to the transactions contemplated
hereby.

5.5 Restricted Securities. Investor understands that the Shares and the Warrants
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, the Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

5.6 Legends. It is understood that the certificates evidencing the Shares shall
bear a legend, reading substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN
THIS CERTIFICATE. THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS EXCEPT PURSUANT TO RULE 144(K) OR PURSUANT TO AN OPINION
OF COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT
THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.”

5.7 Investor Questionnaire. The Investor covenants to execute and deliver to the
Company at or promptly following the Closing an investor questionnaire supplied
by the Company to facilitate the registration of the Shares pursuant to the
registration rights set forth herein and the information contained therein shall
be true and correct.

5.8 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the Effective Date or (iii) the



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 27

Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.
Such Investor acknowledges that the representations, warranties and covenants
contained in this Section 5.8 are being made for the benefit of the Investors as
well as the Company and that each of the other Investors shall have an
independent right to assert any claims against such Investor arising out of any
breach or violation of the provisions of this Section 5.8.

5.9 Restrictions on Certain Payments. The Investor acknowledges and agrees that,
pursuant to the provisions of the Loan and Security Agreement dated as of
September 28, 2005 (as amended, and as hereafter amended from time to time, the
“SVB Loan Agreement”) among the Company, Vertical Communications Acquisition
Corp. and SVB, the Company will be prohibited from (a) paying or declaring any
dividends on or with respect to the Conversion Shares (except for dividends
payable solely in stock of the Company) or (b) redeeming, retiring, purchasing
or otherwise acquiring any of the Conversion Shares until such time as all
indebtedness under the SVB Loan Agreement, and any extensions, renewals or
refinancings thereof, has been repaid in full, without, in any case, obtaining
the prior written consent of SVB.

ARTICLE VI

SURVIVAL; INDEMNITY

6.1 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company herein shall survive the
execution of this Agreement, the delivery to the Investors of the Shares and the
Warrants being purchased and the payment therefor; provided, that the
representations and warranties of the parties hereunder shall only survive for a
period of one year following the Closing Date.

6.2 Indemnity. Company agrees to indemnify and hold each Investor, and its
respective directors, managers, officers, shareholders, members, partners,
affiliates, employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
their investment in the Shares and the Warrants under this Agreement or with
respect to any breach (or alleged breach) of any representation, warranty or
covenant of the Company contained in this Agreement or with respect to the
execution, delivery, enforcement, performance and administration of, or in any
other way arising out of or relating to, this Agreement or transactions
contemplated by or referred to herein and any actions or failures to act with
respect to any of the foregoing, except to the extent that any such indemnified
liability is finally determined by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
The Company shall reimburse each Investor for amounts provided for herein on
demand as such expenses are incurred. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE
OR LIABLE TO THE COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF THEIR INVESTMENT IN THE SHARES UNDER THIS
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER. THE
COMPANY SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 28

INDEMNIFIED PERSON OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR SPECIAL DAMAGES
WHETHER OR NOT SUCH DAMAGES WERE REASONABLY FORESEEABLE.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given and received (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

(a) if to the Company, to:

Artisoft, Inc.

5 Cambridge Center

Cambridge, MA 02142

Attn: Chief Executive Officer

(b) with a copy to:

Andrews Kurth LLP

1717 Main Street, Suite 3700

Dallas, TX 75201

Attn: Victor B. Zanetti, Esq.

(c) if to the Investors, at their respective addresses on the signature page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing, with a copy to counsel to M/C Venture Partners:

Goodwin | Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attn: Jocelyn M. Arel, Esq.

7.2 Changes. This Agreement may not be modified, waived or amended except
pursuant to an instrument in writing signed by the Company and with Investors
constituting the Majority Investors’ Consent (provided, that, if such
modification, waiver or amendment does not equally affect all Investors to whom
such modification, waiver or amendment is applicable (taking into account the
relative ownership interests of such Investors), such modification, waiver or
amendment must be signed by all Investors).



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 29

7.3 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

7.4 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

7.5 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

7.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

7.7 Press Release. The Company shall on the Closing Date issue a press release
disclosing the material terms of the transactions contemplated hereby (including
at least the number of Shares sold and proceeds therefrom).

7.8 Prior Agreements. This Agreement constitutes the entire agreement between
the parties and supersedes any prior understandings or agreements (including
without limitation oral agreements) concerning the purchase and sale of the
Shares.

7.9 Costs, Expenses and Taxes. The Company agrees to pay the reasonable
out-of-pocket costs and expenses of M/C Venture Partners incurred in connection
with the transactions contemplated by this Agreement, including the reasonable
fees and expenses of Goodwin Procter LLP, special counsel for M/C Venture
Partners, as well as the reasonable fees and out-of-pocket expenses of legal
counsel, independent public accountants, technical professionals and other
outside experts retained by M/C Venture Partners in connection with the
transactions contemplated by this Agreement and the amendment or enforcement of
this Agreement.

7.10 Transfer of Rights. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, transferees of any Shares, Warrants, Preferred
Conversion Shares and/or Warrant Shares), whether so expressed or not.



--------------------------------------------------------------------------------

Securities Purchase Agreement – Page 30

7.11 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any other document, and no action
taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other related documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of this Agreement. The
Company has elected to provide all Investors with the same terms and documents
for the convenience of the Company and not because it was required or requested
to do so by the Investors.



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ARTISOFT, INC.

 

Investor:

 

M/C Venture Partners V, L.P.

     

By:

 

M/C VP V, LLC, its General Partner

By:

 

/s/ KEN CLINEBELL

   

By:

    

Name:

 

Ken Clinebell

   

Print Name:

 

Title:

 

CFO-Interim

   

Title:

 

   

Address:

            

   

Tax ID No.:

    

   

Contact name:

    

   

Telephone:

        

Name in which shares should be registered (if different):

     

   

Investor:

    

   

By:

        

By:

    

   

Print Name:

    

   

Title:

    

   

Address:

    

   

Tax ID No.:

    

   

Contact name:

    

   

Telephone:

        

Name in which shares should be registered (if different):

     



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

M/C Venture Partners V, L.P.

 

By:

 

M/C VP V, LLC, its General Partner

 

By:

 

/s/ JOHN W. WATKINS

 

Print Name: John W. Watkins

 

Title: General Partner

 

Address:

 

75 State Street, Suite 2500,

   

Boston, MA 02109

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

 

(617) 345-7200

 

Name in which shares should be registered (if different):

   

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

   



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

M/C Venture Investors, LLC

 

By:

 

/s/ JOHN W. WATKINS

 

Print Name: John W. Watkins

 

Title:

 

Address:

 

75 State Street, Suite 2500,

   

Boston, MA 02109

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

 

(617) 345-7200

 

Name in which shares should be registered (if different):

   

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

   



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

Chestnut Venture Partners, L.P.

 

By:

 

Chestnut Street Partners, Inc., its

General Partner

 

By:

 

/s/ JOHN W. WATKINS

 

Print Name: John W. Watkins

 

Title:

 

Address:

 

75 State Street, Suite 2500,

   

Boston, MA 02109

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

 

(617) 345-7200

 

Name in which shares should be registered (if different):

   

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

   



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

Pathfinder Ventures III, L.L.C.

 

By:

 

RRS Investments II, L.L.C., an Arizona

 

limited liability company

 

By:

 

Stolworthy Revocable Trust, its Manager

 

By:

 

R. Randy Stolworthy, its Trustee

 

By:

 

/s/ R. RANDY STOLWORTHY

 

Print Name: R. Randy Stolworthy

 

Title: Trustee

 

Address:

 

Pathfinder Ventures III, L.L.C.

   

c/o RRS & Company

   

4131 N. 24th Street, Suite C-207

   

Phoenix, AZ 85016

 

Tax ID No.:

 

72-1601431

 

Contact name:

 

R. Randy Stolworthy

 

Telephone:

 

602-553-4565

 

Name in which shares should be registered (if different):

   

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

    



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

SRB Greenway Capital, L.P.

 

By:

 

SRB Management, L.P., General Partner

 

By:

 

BC Advisors, L.L.C., General Partner

 

By:

 

/s/ STEVEN R. BECKER

 

Print Name: Steven R. Becker

 

Title:

 

Address:

 

SRB Greenway Capital, L.P.

   

300 Crescent Court, Suite 1111

   

Dallas, TX 75201

 

Tax ID No.:

 

20-1718174

 

Contact name:

 

Joe Worsham

 

Telephone:

 

214-756-6073

 

Name in which shares should be registered (if different):

    

 

Investor:

      

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

    



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

   Investor:   

SRB Greenway Capital (QP), L.P.

   By:   

SRB Management, L.P., General Partner

   By:   

BC Advicors, L.L.C., General Partner

   By:   

/s/ STEVEN R. BECKER

   Print Name:   

Steven R. Becker

   Title:      

   Address:   

SRB Greenway Capital (QP), L.P.

     

300 Crescent Court, Suite 1111

     

Dallas, TX 75201

   Tax ID No.:   

20-1939469

   Contact name:   

Joe Worsham

   Telephone:   

214-756-6073

   Name in which shares should be registered (if different):      

   Investor:      

   By:          By:      

   Print Name:      

   Title:      

   Address:               

   Tax ID No.:      

   Contact name:      

   Telephone:      



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

  

Investor:

 

SRB Greenway Offshore Operating Fund, L.P.

  

By:

 

SRB Management, L.P., General Partner

  

By:

 

BC Advisors, LLC, General Partner

  

By:

 

/s/ STEVE BECKER

  

Print Name: Steve Becker

  

Title:

  

Address:

 

SRB Greenway Offshore Operating Fund, L.P.

    

300 Crescent Court, Suite 1111

    

Dallas, TX 75201

  

Tax ID No.:

 

n/a- offshore entity

  

Contact name:

 

Joe Worsham

  

Telephone:

 

214-756-6073

  

Name in which shares should be registered (if different):

     

  

Investor:

    

  

By:

       

By:

    

  

Print Name:

    

  

Title:

    

  

Address:

    

  

Tax ID No.:

    

  

Contact name:

    

  

Telephone:

       

Name in which shares should be registered (if different):

     



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

Walker Smith Capital, L.P.

 

By:

 

WS Capital Management, L.P., General Partner

 

By:

 

WS Capital, L.L.C., General Partner

 

By:

 

/s/ REID S. WALKER

 

Print Name: Reid S. Walker

 

Title:

 

Address:

 

Walker Smith Capital, L.P.

   

300 Crescent Court, Suite 1111

   

Dallas, TX 75201

 

Tax ID No.:

 

75-2681597

 

Contact name:

 

Joe Worsham

 

Telephone:

 

214-756-6073

 

Name in which shares should be registered (if different):

    

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

    



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

Walker Smith Capital (QP), L.P.

 

By:

 

WS Capital Management, L.P., General Partner

 

By:

 

WS Capital, L.L.C., General Partner

 

By:

 

/s/ REID S. WALKER

 

Print Name: Reid S. Walker

 

Title:

 

Address:

 

Walker Smith Capital (QP), L.P.

   

300 Crescent Court, Suite 1111

   

Dallas, TX 75201

 

Tax ID No.:

 

75-2951420

 

Contact name:

 

Joe Worsham

 

Telephone:

 

214-756-6073

 

Name in which shares should be registered (if different):

    

 

Investor:

      

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

    



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

  Investor:  

Walker Smith International Fund, Ltd.

 

  By:  

WS Capital Management, L.P., as agent and attorney-in-fact

 

  By:  

WS Capital, L.L.C., General Partner

 

  By:  

/s/ REID WALKER

 

  Print Name: Reid Walker   Title:

   Address:  

Walker Smith International Fund, Ltd.

 

    

300 Crescent Court, Suite 1111

 

    

Dallas, TX 75201

 

   Tax ID No.:  

n/a- offshore entity

 

   Contact name:  

Joe Worsham

 

   Telephone:  

214-756-6073

 

   Name in which shares should be registered (if different):   

 

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

 

 



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement

 

 

Investor:

 

HHMI Investments, L.P.

 

By:

 

WS Capital Management, L.P.,

Investment Manager

 

By:

 

WS Capital, L.L.C., General Partner

 

By:

 

/s/ REID S. WALKER

 

Print Name: Reid S. Walker

 

Title:

 

Address:

 

HHMI Investments, L.P.

   

c/o WS Capital Management, L.P.

   

300 Crescent Court, Suite 1111

   

Dallas, TX 75201

 

Tax ID No.:

 

20-3752378

 

Contact name:

 

Joe Worsham

 

Telephone:

 

214-756-6073

 

Name in which shares should be registered (if different):

   

 

Investor:

    

 

By:

      

By:

    

 

Print Name:

    

 

Title:

    

 

Address:

    

 

Tax ID No.:

    

 

Contact name:

    

 

Telephone:

      

Name in which shares should be registered (if different):

   



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF INVESTORS

 

Investor

   Shares    Warrants    Purchase Price

M/C Venture Partners1

        

M/C Venture Partners V, L.P.

   2,831    589,918    $ 2,831,607

Chestnut Venture Partners, L.P.

   116    24,093      115,644

M/C Venture Investors, LLC

   53    10,989      52,749                 

Total M/C Venture Partners

   3,000    625,000    $ 3,000,000                 

Pathfinder Ventures III, L.L.C.

   500    104,167    $ 500,000                 

Greenway2

        

SRB Greenway Capital, L.P.

   80    16,750    $ 80,400

SRB Greenway Capital (Q.P.), L.P.

   631    131,417      630,800

SRB Greenway Offshore Operating Fund, L.P.

   39    8,083      38,800

Walker Smith Capital, L.P.

   41    8,438      40,500

Walker Smith Capital (Q.P.), L.P.

   231    48,125      231,000

Walker Smith International Fund, Ltd.

   348    72,583      348,400

HHMI Investments, L.P.

   130    27,104      130,100                 

Total Greenway

   1,500    312,500    $ 1,500,000                 

Totals

   5,000    1,041,667    $ 5,000,000.00                 

--------------------------------------------------------------------------------

1 For the purposes of the Agreement, the entities listed below are collectively
referred to as “M/C Venture Partners.”

2 For the purposes of the Agreement, the entitles listed below are collectively
referred to as “Greenway”



--------------------------------------------------------------------------------

Exhibit H

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

- an exchange distribution in accordance with the rules of the applicable
exchange;

- privately negotiated transactions;

- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

- a combination of any such methods of sale; and

- any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.



--------------------------------------------------------------------------------

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144(k) of the Securities Act.